Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10-13 and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites “wherein the numeric simulation data additionally includes reanalysis data obtained from previous data assimilation work, collected from public scientific databases” without “or” or “and”. Examiner is unclear whether this limitation require all or just one of these “reanalysis data obtained from previous data assimilation work, collected from public scientific databases”. For examining purpose, examiner considers this limitation as “wherein the numeric simulation data additionally includes or collected from public scientific databases”
Similar issue for claims 10-11 and 17-18. Claims 10-11 and 17-18 recite limitation without “or” or “and”. For examining purpose, examiner considers claims 10-11 and 17-18 recite “or” in the limitation so only one of these requirements is needed.
Therefore, the claims 10-11 and 17-18 have an indefinite scope. Since dependent claims 12-13 and 19-20 are dependent on the claims 10-11 and 17-18 and included all the limitations of the dependent claims 10-11 and 17-18. Thus, the dependent claims recite the indefinite scope in the dependent claims 10-11 and 17-18.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites “The method of claim 10, wherein testing the current model …” 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albert et al (NPL: Using convolutional networks and satellite imagery to identify patterns in urban environments at a large scale, August 13 2017), hereinafter Albert in view of Teller et al (US 2010/0179930) hereinafter Teller.

Claim 1. A method for generating simulations of physical variables of a physical system, comprising: 
 obtaining observational data, wherein the observational data includes at least one source of physical data, comprising one or more sensors sensing the physical data; 
Albert: (page 1357 section 1) “Our contributions are to both the applied deep learning literature, and to the incipient study of “smart cities” using remote sensing data. [correspond to observation data comprising one or more sensors sensing the physical data] We contrast state-of-the-art convolutional architectures (the VGG-16 [19] and ResNet [7] networks) to train classifiers that recognize broad land use classes from satellite imagery. … Land use classification refers to the combination of physical land attributes and what cultural and socio-economic function land serves (which is a subjective judgement by experts) [2]. [correspond to physical data] In this paper, we take the view that land use classes are just a useful discretization continuous spectrum of patterns in the organization of urban environments.”
(page 1360 section 3.2) “We set out to develop a strategy to obtain high-quality samples of the type (satellite image, ground truth label) [correspond to obtaining observational data, wherein the observational data includes at least one source of physical data] to use in training convolutional architectures for image classification. Our first requirement is to do this solely with freely-available data sources, as to keep costs very low or clos se to use the Google Maps Static API6 imagery.” [correspond to observation data comprising one or more sensors sensing the physical data]
Examiner considers the satellite comprise of sensors that are sensing data.
Albert discloses obtaining, by one or more computing devices or storage devices that are connected through one or more networks, numeric simulation data; 

(page 1365) “For training, we used a cluster of 4 NVIDIA K80 GPUs, and tested our models on a cluster of 48 CPUs.” [correspond to one or more computing devices or storage devices that are connected through one or more networks]
Albert discloses fusing, by one or more computing devices, the observation data and the numeric simulation data, comprising: 
Albert: (page 1357 section 1) “Our contributions are to both the applied deep learning literature, and to the incipient study of “smart cities” using remote sensing data. We contrast state-of-the-art convolutional architectures (the VGG-16 [19] and ResNet [7] networks) to train classifiers that recognize broad land use classes from satellite imagery. We then use the features extracted from the model to perform a large-scale comparison of urban environments. For this, we construct a novel dataset for land use 
Albert discloses preprocessing the observational data and the numeric simulation data to remove inconsistencies of the observational data and the numeric simulation data; 
Albert:  (page 1360 section 3.2) “We set out to develop a strategy to obtain high-quality samples of the type (satellite image, ground truth label) to use in training convolutional architectures for image classification. Our first requirement is to do this solely with freely-available data sources, as to keep costs very low or clos se to use the Google Maps Static API6 imagery. … The 
Sort ground truth polygons in decreasing order according to their size, and retain only those polygons with areas larger than 
    PNG
    media_image1.png
    29
    238
    media_image1.png
    Greyscale

From each decile of the distribution of areas, sample a proportionally larger number of polygons, such that some of the smaller polygons also are picked, and more of the larger ones;
For each picked polygon, sample a number of images proportional to the area of the polygon, and assign each image the polygon class as ground truth label; 
Albert discloses processing the preprocessed observational data and the numeric simulation data to extract interpretable structures and patterns within that data using ground truth and labeled information to create domain interpretable data; 
Albert:  (page 1360 section 3.2) “Apart from these training images, we constructed ground truth rasters to validate model output for each city. [correspond to create domain interpretable data] For that, we defined uniform validation grids of 100 x 100 (25km x 25km) around the (geographical) center of a given city of interest. We take a satellite image sample in each grid cell, and assign to it as label the class of the polygon that has the maximum intersection area with that cell. Examples of land use maps for the six cities we analyze here are given in Figure 1 (top row). [correspond to extract interpretable structures and patterns within that data using ground truth and labeled information] There, each grid cell is assigned the class of the ground truth polygon whose intersection with the cell has maximum coverage fraction by area. Classes are color-coded following the original Urban Atlas documentation.” [correspond to processing the preprocessed observational data and the numeric simulation data to create domain interpretable data]
 normalizing the preprocessed observation data, the numeric simulation data, and the domain interpretable data layers; 
Albert: (page 1360-1361 section 3.2) “In Table 1 we present summaries of the training (left) and validation (right) datasets we used for the analysis in this paper. The validation dataset consists of the images sampled at the centers of each cell in the 25km x 25km grid as discussed above. This dataset consists of ~140, 000 images distributed across 10 urban environment classes from 6 cities: Roma (Rome), Madrid, Berlin, Budapest, Barcelona, and Athina (Athens). Because of the high variation in appearance upon visual inspection, we chose to consolidate several classes from the original dataset, in particular classes that indicated urban fabric into “High Density Urban Fabric”, “Medium Density Urban Fabric, and “Low Density Urban Fabric”. [correspond to normalizing the preprocessed observation data, the numeric simulation data, and the domain interpretable data layers] As mentioned above and illustrated in Figure 3, we did notice a great disparity in the numbers and distribution of ground truth polygons for other example cities that we investigated in the Urban Atlas dataset. As such, for the analysis in this paper, we have chosen cities where enough ground truth polygons were available for each class (that is, at least 50 samples) to allow for statistical comparisons.”
Albert discloses increasing a resolution of a gridding of the normalized preprocessed observation data, numeric simulation data, and domain interpretable data layers; 
Albert: (page 1363 section 5.1) “So far, we have presented results assuming that tiles of 250 m appropriate spatial scale for this analysis. Our intuition suggested that tiles of m. Thus, we trained models at different spatial scales and computed test-set accuracy values for three example cities, Barcelona, Roma, and Budapest - see Figure 8. [correspond to a resolution of a gridding of the normalized preprocessed observation data, numeric simulation data, and domain interpretable data layers] It is apparent that, for all example cities, smaller spatial scales (50m, 100m, 150m) that we analyzed yield poorer performance than the scale we chose for the analysis in this paper (250m). This is likely because images at smaller scales do not capture enough variation in urban form (number and type of buildings, relative amount of vegetation, roads etc.) to allow for discriminating between concepts that are fairly high-level. This is in contrast with a benchmark such as DeepSat [1] that focuses on lower-level, physical concepts (“trees”, “buildings”, etc.). There, a good spatial scale is smaller (28m for DeepSat), as variation in appearance and compositional elements is unwanted.”
Examiner considers the spatial scale correspond to the resolution of gridding which is adjustable (e.g. increasing or decreasing).
Albert discloses training a model for a physical numerical model using the normalized preprocessed observation data, the numeric simulation data, and the domain interpretable data; 
Albert: (page 1361 section 4.1) “As it is common practice in the literature, we have experimental with training our models on the problem of interest (urban environment transfer learning). This procedure has been shown to yield both better performance and faster training times, as the network already has learned to recognize basic shapes and patterns that are characteristic of images across many domains (e.g., [9, 12, 15]). We have implemented the following approaches: 1) we used models pre-trained on the ImageNet dataset, then further fine-tuned them on the Urban Atlas dataset; and 2) we pre-trained on the DeepSat dataset (See Section 2), then further refined on the Urban Atlas dataset. As expected, the latter strategy - first training a model (itself pre-trained on ImageNet data) on the DeepSat benchmark, and the further refining set - yielded the best results, achieving eases of around 5% accuracy for a given training time.
Albert: (page 1362 section 5.1) “We performed experiments training the two architectures described in Section 4 on datasets for each of the 6 cities considered, and for a combined dataset (all) of all the cities. The diagonal in Figure 6 summarizes the (validation set) classification performance for each model.”

Albert does not appear to explicitly disclose spatial-temporal emulator, incorporating prior knowledge of the physical system into the spatial-temporal emulator model; estimating one or more physical parameters of the physical system based on the trained spatial-temporal emulator model; and 27Terrafuse-1001utilizing the estimated one or more physical parameters for at least one of a plurality of applications.  

However, Teller discloses training a spatial-temporal emulator model for a physical numerical model using different datasets; on [0046] “Another aspect of the present  When doing training on each component, the other components, in one mode of the present embodiment, may be held constant. One additional aspect of another embodiment of the present invention is that of approximate reward functions. Instead of holding the prediction facility 148 and the agent 152 constant and evaluating each completion of the data collection facility 144 in turn, using the resulting reward (payoff) as the test of fitness, one can further optimize by learning an approximate valuation function based on features of the completion. This is a regression problem (for example, estimating the value V given features of the structure being searched over, in this case, completions of the partial program).”
The data collection facility of Teller obtain different datasets from Albert (e.g. the normalized preprocessed observation data, the numeric simulation data, and the domain interpretable data).
Teller: [0023] “FIG. 1 depicts components of a platform 100 for generating predictions based on abstractions and inferences drawn by applying machine learning techniques to predictions generated using a plurality of distinct information sources. … A range of data sources 102 may be used as sources for the platform 100. Such sources may 
Teller: [0025] “The platform 100 may further include a prediction facility 148, or predictor, which may make one or more predictions based on features and observations collected in the collection facility 144. Predictions can take many forms, such as disclosed in connection with the various embodiments disclosed herein, ranging from those based on simple, direct relationships to predictions based on large numbers of features, predictions based on complex models, such as econometric models, weather models, computer simulation models, and the like. …” [correspond to a spatial-temporal emulator model for a physical numerical model]
Teller discloses incorporating prior knowledge of the physical system into the spatial-temporal emulator model; on [0035] “Thus, a well-understood micro-economic or macro-economic relationship, or even a rule of thumb widely accepted in industry, is likely to provide a better set of hypotheses and to suggest more relevant features and initial conditions for machine learning than an arbitrary set of data sources and 
Teller discloses estimating, by one or more computing devices, one or more physical parameters of the physical system based on the trained spatial-temporal emulator model; on [0029] In embodiments, the output of statistical analysis from the analytic facilities 124 may be fed via the feedback facility 150 to the machine learning facility 120, such as to support the aforementioned iterative feedback loop. The analytic facilities 124 may include a wide range of analytic tools, such as planning modules 146, business process rules, rules engines, tools for analyzing sales and marketing relationships, supply chain and inventory management tools, financial analysis tools, securities and commodities analysis tools, medical and epidemiological prediction tools, weather prediction tools, tools for predicting outcomes of events (including sporting events), and many others. Reports and other outputs from such tools may be provided as feedback to the feedback facility 150. In embodiments, the analytic facility 124 may include, either as part of the testing and assessment modules 130 or independently of them, a generalization assessment facility, by which an assessment can be made as to whether a type of prediction made by the platform 100 can be generalized (providing a useful model for predictions in future situations) or whether the prediction, even if accurate, is of a type that cannot be generalized, such as having been arrived at by chance, by over-fitting of results to a data set, or the like. Among other things, informed 
Teller discloses utilizing, by one or more computing devices, the estimated one or more physical parameters for at least one of a plurality of applications on [0037] “FIG. 2 depicts a range of applications 200 capable of using the platform 100 as described in connection with FIG. 1 by way of one or more interfaces, including user interfaces (such as integrated with a user interface of an application 200), services (such as web services and the like) and application programming interfaces. A wide range of applications may benefit from predictions generated by the platform 100. …”
Albert and Teller are analogous art because they are from the “same field of endeavor” data processing and model training.
”Before the effective filing date of the claimed invention”, it would have been obvious to one of ordinary skill in the art, having the teachings of Albert and Teller before him or her, to modify the method of Albert to include the machine learning facility of Teller because this combination provide multiple applications in different fields.
The suggestion/motivation for doing so would have been Teller: [0013] “The methods and systems disclosed herein address the challenges of making predictions in systems where there are many potential causes….. To develop a consistent, accurate and reliable econometric model to predict the stock price is very difficult. Rather than attempt to develop a closed model, the methods and systems disclosed herein take as 
Therefore, it would have been obvious to combine Albert and Teller to obtain the invention as specified in the instant claim(s).

Regarding Claim 15, the same ground of rejection is made as discussed above for substantially similar rationale. 

Claim 2. The method of claim 1, Albert discloses wherein the observational data additionally includes historical data retrieved or collected from one or more databases.  
Albert: (page 1360 section 3.2) “We set out to develop a strategy to obtain high-quality samples of the type (satellite image, ground truth label) to use in training convolutional architectures for image classification. Our first requirement is to do this solely with 

Claim 3. The method of claim 1, Albert discloses wherein the numeric simulation data additionally includes reanalysis data obtained from previous data assimilation work, collected from public scientific databases.  
Albert: (page 1359 section 3.1) “The Urban Atlas [22] is an open-source, standardized land use dataset that covers 300 European cities of 100, 000 inhabitants or more, distributed relatively evenly across major geographical and geopolitical regions. The dataset was created between 2005-2011 as part of a major effort by the European Union to provide a uniform framework for the geospatial analysis of urban areas in Europe. Land use classification is encoded via detailed polygons organized in commonly-used GIS/ESRI shape files. The dataset covers 20 standardized land use classes. In this work we selected classes of interest and consolidated them into 10 final classes used for analysis (see Figure 3). Producing the original Urban Atlas dataset required fusing several data sources: high and medium-resolution satellite topographic maps, navigation and road layout data, and local zoning (cadastral) databases.” [correspond to obtaining numeric simulation data]

Claim 4. The method of claim 1, Albert discloses wherein the observation data and numeric simulation data include time series data.  
Albert: (page 1359 section 3.1) “The Urban Atlas [22] is an open-source, standardized land use dataset that covers 300 European cities of 100, 000 inhabitants or more, 
Albert: (page 1360 section 3.2) “Example satellite images for each of the 10 land use classes in the Urban Environments dataset are given in Figure 4. Note the significant variety (in color schemes, textures, etc) in environments denoted as having the same land use class. This is because of several factors, including the time of the year when the image was acquired (e.g., agricultural lands appear different in the spring than in the fall), [correspond to time series data] the different physical form and appearance of environments that serve the same socioeconomic or cultural function (e.g., green urban areas may look very different in different cities or in even in different parts of the same city; what counts as “dense urban fabric” in one city may not be dense at all in other cities), and change in the landscape during the several years that have passed since the compilation of the Urban Atlas dataset and the time of satellite image (e.g., construction sites may not reflect accurately anymore the reality on the ground).”

Claim 5. The method of claim 1, Albert discloses wherein the ground truth and labelled information data includes 3rd party data siloes including ground truth annotations, labelled data, and survey data.  
Albert: (page 1357 section 1) “For this, we construct a novel dataset for land use classification, pairing carefully sampled locations with ground truth land use class labels obtained from the Urban Atlas survey [22] obtained from Google Maps’s static API.” 
i) it is a comprehensive and consistent survey at a large scale, which has been extensively curated by experts and used in research, planning, and socio-economic work over the past decade, and ii) the land use classes reflect higher-level (socio-economic, cultural) functions of the land as used in applications.”

Claim 6. The method of claim 1, Teller discloses wherein incorporating prior knowledge of the physical system into the spatial-temporal emulator model comprises utilizing statistical or domain-inspired constraints in the training process of the spatial-temporal emulator model.  
Teller: [0035] “Thus, a well-understood micro-economic or macro-economic relationship, or even a rule of thumb widely accepted in industry, is likely to provide a better set of 
[0038] “The weighting may be based on various rules, such as embodied in equations, algorithms, engines, or the like, that are capable of taking data, applying weights, and generating predictions. At the step 312, a prediction may be generated based in part on the weightings applied to various features from various sources and based on some function, model, rule, equation, algorithm, hypothesis, or the like.” [correspond to statistical or domain-inspired constraints]

Claim 7. The method of claim 1, Teller discloses wherein incorporating prior knowledge of the physical system into the spatial-temporal emulator model comprises engineering at least one component of the emulator model architecture to impose structure that yields a physically-feasible model output.  
Teller: [0029] “In embodiments, the output of statistical analysis from the analytic facilities 124 may be fed via the feedback facility 150 to the machine learning facility 120, such as to support the aforementioned iterative feedback loop. [correspond to engineering at least one component of the emulator model architecture to impose 

Claim 8. The method of claim 1, Teller discloses wherein the estimating one or more physical parameters of the physical system includes estimating atmospheric flow, surface flow, hydrology, climate, or weather variables including at least one of temperature, wind, precipitation, flow speed, or soil moisture.  
Teller: [0025] “The platform 100 may further include a prediction facility 148, or predictor, which may make one or more predictions based on features and observations collected in the collection facility 144. Predictions can take many forms, such as disclosed in connection with the various embodiments disclosed herein, ranging from those based on simple, direct relationships to predictions based on large numbers of features, predictions based on complex models, such as econometric models, weather models, [correspond to weather variables] computer simulation models, and the like. In general, a prediction can relate to any attribute of any future state of the world. In embodiments, a prediction may be made using a function 154, such as a function that can be captured using a fixed set of parameters, a function that uses a growing and data dependent set of parameters, a function that uses a non-parametric method (e.g., a program), or a hybrid of one of those. …” 
Teller: [0029] In embodiments, the output of statistical analysis from the analytic facilities 124 may be fed via the feedback facility 150 to the machine learning facility 120, such as to support the aforementioned iterative feedback loop. The analytic facilities 124 may include a wide range of analytic tools, such as planning modules 146, business process rules, rules engines, tools for analyzing sales and marketing relationships, supply chain and inventory management tools, financial analysis tools, securities and commodities analysis tools, medical and epidemiological prediction tools, weather prediction tools, [correspond to physical parameters of the physical system] tools for predicting outcomes of events (including sporting events), and many others. 

Claim 9 and 16
Teller discloses wherein training the spatial-temporal emulator model comprises retrieving an untrained model, predicting physical model output comprising applying a current model to the normalized preprocessed observation data, the numeric simulation data, and the domain interpretable data, testing and adapting the current model.  
Teller: [0046] Another aspect of the present embodiment is that the platform 100 uses machine learning to perform learning on each component in turn. First, observations are gathered, cleaned, and turned into candidate features by the data collection facility 144. [correspond to the normalized preprocessed observation data, the numeric simulation data, and the domain interpretable data] These features serve as input to the prediction facility 148, which produces probability distributions. These distributions can be compared against the actual results for training. Additionally, the distributions can be utilized to drive a simulation of "then-future" games, [correspond to retrieving an untrained model] which can then be utilized to train the agents 152. [correspond to applying a current model] When doing training on each component, the other components, in one mode of the present embodiment, may be held constant. One additional aspect of another embodiment of the present invention is that of approximate reward functions. Instead of holding the prediction facility 148 and the agent 152 constant and evaluating each completion of the data collection facility 144 in turn, using 
The dataset of Albert is used in the training of the model of Teller.

Claim 10 and 17
Teller discloses wherein testing the current model comprises measuring a fit of the predicted physical model output, computing an error function by comparing the measured fit with physical knowledge, adapting the current model based on the computed error function.  
Teller: [0046] Another aspect of the present embodiment is that the platform 100 uses machine learning to perform learning on each component in turn. First, observations are gathered, cleaned, and turned into candidate features by the data collection facility 144. These features serve as input to the prediction facility 148, which produces probability distributions. These distributions can be compared against the actual results for training. Additionally, the distributions can be utilized to drive a simulation of "then-future" games, [correspond to retrieving an untrained model] which can then be utilized to train the agents 152. When doing training on each component, the other components, in one mode of the present embodiment, may be held constant. One additional aspect of another embodiment of the present invention is that of approximate reward functions. Instead of holding the prediction facility 148 and the agent 152 constant and evaluating each completion of the data collection facility 144 in turn, using the resulting reward (payoff) as the test of fitness, one can further optimize by learning an approximate 

Claim 11 and 18
Teller discloses further comprising building a plurality of emulator models for different use cases including at least one of hydroclimate models, climate models, numerical weather prediction models, meso-scale weather models, surface flow models, subsurface flow models, environmental fluid dynamics models.  
Teller: [0025] “The platform 100 may further include a prediction facility 148, or predictor, which may make one or more predictions based on features and observations collected in the collection facility 144. Predictions can take many forms, such as disclosed in connection with the various embodiments disclosed herein, ranging from those based on simple, direct relationships to predictions based on large numbers of features, predictions based on complex models, such as econometric models, weather models, computer simulation models, and the like. In general, a prediction can relate to any attribute of any future state of the world. ...”

Claim 12 and 19
Teller discloses further comprising retrieving an initial model for each of the different use cases and building a corresponding trained model of one or more of the different use cases.  

Examiner consider the model is retrieved and is trained based on the data collected which is related to the different use cases.

Claim 13. The method of claim 11, Teller discloses further comprising generating complex emulator models comprising combining at least two of the plurality of the emulator models.  
Teller: [0053] “It may be noted that in various preferred embodiments inputs to the machine learning platform 100 may constitute outputs from existing models already used to make predictions. Existing models may be used to seed the initial conditions of the machine learning facility 120, such as to optimize the speed with which it converges on a high quality prediction (but at the risk of finding a local, rather than global, optimum). Existing models may also be used as inputs side-by-side with other inputs, such as inputs related to raw data. The machine learning facility 120 may then apply weights to the outputs of the various models, [correspond to combining at least two of the plurality of the emulator models] over time converging in some cases on predictions that may rely heavily on the existing models while in other cases relying on a range of inputs not considered by the existing models. For example, predictions in closed systems (such prediction of motions of objects in a vacuum) should converge to the underlying physical model, while predictions in more complex or random systems might continue to rely on a very large number of disparate inputs. [correspond to generating complex emulator models comprising combining at least two of the plurality of the emulator models]

Claim 20. The system of claim 19, Teller discloses wherein the system further operates to generate complex emulator models comprising connecting a plurality of the emulator models, 

See Fig. 1 for plurality of emulator models and modules.

    PNG
    media_image2.png
    571
    910
    media_image2.png
    Greyscale

Teller discloses wherein the emulator models are built by connection sub-modules that perform specific functions including increasing spatial resolution and temporal resolution of gridded data.
Teller: [0025] “The platform 100 may further include a prediction facility 148, or predictor, which may make one or more predictions based on features and observations collected in the collection facility 144. Predictions can take many forms, such as disclosed in connection with the various embodiments disclosed herein, ranging from those based on simple, direct relationships to predictions based on large numbers of features, predictions based on complex models, such as econometric models, weather models, computer simulation models, and the like. In general, a prediction can relate to any attribute of any future state of the world. In embodiments, a prediction may be made using a function 154, such as a function that can be captured using a fixed set of 
[0041] “In some embodiments, various sets of predictions may be combined and utilized to reinforce related predictions. For example, predictions about related events can be used to inform the other predictions. Another example is where predictions may be made at multiple time scales and then compared for consistency, which, when it happens, might increase the weightings associated with those predictions as well as modifying the original predictions based on the consistency of the set of predictions.” [correspond to temporal resolution]
[0044] “FIG. 5 depicts a matrix of weightings 500 applied to disparate features based on relative relationship of sources to the accuracy of predictions made based on the features. The weightings, represented in FIG. 5 as "weak," "moderate," "strong," "very strong," and the like, can be applied to features 402, based on the relative predictive power of a feature to prediction of a particular outcome. It should be noted that relative strength could be embodied in a number (such as a coefficient) or an equation, rather than as a qualitative state, so that a matrix effectively represents a "spreadsheet" for making predictive calculations based on source data. In embodiments, matrix elements 
Examiner considers the model(s) and module(s) are configured according to the user’s preference. The configuration of the spatial and temporal resolution(s) are set at different scales (e.g. increasing or decreasing) for different tests.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the rejection(s) under 35 U.S.C. 112(b).
The following is a statement of reasons for the indication of allowable subject matter:  
1) Albert et al (NPL: Using convolutional networks and satellite imagery to identify patterns in urban environments at a large scale, August 13 2017) discloses method of collecting observation data, sampling, convolution, training model with different dataset and spatial scale.
2) Teller et al (US 2010/0179930) discloses a platform for prediction based on extraction of features and observations collected from a large number of disparate data 
3) Ravi et al (US 2020/0125956 A1) discloses a method of compressing trained model and deploying compressed model to edge devices.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 14:
1) generating candidate mutations of an architecture of the trained spatial-temporal emulator model to reduce a number of parameters or connections of the parameters; 
2) evaluating a performance of each of the candidate mutations of the architecture on validation data using metrics; 
3) retaining a subset of candidate mutations exhibiting best performance on the metrics;  29Terrafuse-1001 
4) iterating steps 1-3 until convergence to a desired reduction in size of the trained spatial-temporal emulator model, yielding a compressed trained spatial-temporal model; and 5) deploying the compressed trained spatial-temporal emulator model to one or more edge devices.  
in combination with the remaining elements and features of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Examiner, Art Unit 2129